DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 15, the recitation that the connection shaft “can move upward” does not limit the structural features of the claim, as it is not required that the connection shaft move in an upwards direction.  The Examiner notes that the phrase “can move upward” describes what the connection shaft is capable of doing, and contends that the prior art connection shaft is capable of functioning in the manner recited in the claim.  Additionally, the Examiner notes that the phrase “so that when the connection shaft moves upward when driven by the drive part is a conditional limitation as the rotation of the cap removal member around a pivot point only occurs when the connection shaft moves upward.  The claim does not require any movement of the connection shaft, thus what occurs after movement of the connection shaft is conditional as those actions are dependent on movement of the connection shaft by the drive part.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the cap removal device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the other end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For claim 15, the phrase “the cap removal member has an end and the other end” is indefinite because the Examiner is unable to determine what structures of the claimed device Applicant regards as the “end and the other end.”  The instant specification recites the cap removal member having a first end and a second end; however, the Examiner is unable to determine if the first and second end recited in the specification is identical to the “end and the other end” recited in the claims.  If the first and second end of the specification corresponds and the other end recited in the claims, Applicant is advised to amend the claims to reflect the language in the specification.  For the purposes of examination, the Examiner will consider any prior art cap removal member as having “an end and the other end” as recited in claim 15.
For claim 15, the phrases “the end” and “the other end” is indefinite because the Examiner is unable to determine what structures of the claimed device Applicant regards as “the end” and “the other end.”  The instant specification recites the cap removal member having a first end and a second end; however, the Examiner is unable to determine if the first and second end recited in the specification is identical to the “end and the other end” recited in the claims.  If the first and second end of the specification corresponds to the end and the other end recited in the claims, Applicant is advised to amend the claims to reflect the language in the specification.  For the purposes of examination, the Examiner will consider any prior art cap removal member as having “an end and the other end” as recited in claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (CN 104458503), published March 25, 2015, English machine translation provided by the Examiner).
For claim 15, Deng teaches a cap removal device comprising a servo motor (drive part, page 16, 6th paragraph), a connection shaft (figure 3, vertical extension from part 1262), and a cap removal member (figures 9 and 10, semicircular portion of part 1262).  The Examiner notes that the limitation stating that the connection shaft “can move upward” is neither a structural feature nor a required feature of the device, and therefore is not given patentable weight.  With respect to the cap removal member having “an end and the other end” the Examiner is reading the claim in light of the rejection under 35 U.S.C. 112(b) in which the Examiner is unable to determine what Applicant regards as “and end and the other end.”  For the purposes of examination, the Examiner is reading the end as the portion of structure 1262 connected to the cylinder (figures 9 and 10) and the other end as the portion opposite the cylinder (figures 9 and 10).  The Examiner notes that Deng teaches the cap removal member being capable of rotating the in the vertical direction, thus the Examiner contends that the prior art cap removal member, end, and the other end are capable of rotating in the manner recited in the claim.  Deng also teaches the cap removal member pivotally connected to the support through connection plate 1261 (figure 9), and the other end having an opening (figures 9 and 10, semicircular portion of structure 1262).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798